Citation Nr: 0326532	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  01-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent 
following the grant of service connection for disc disease of 
the lumbar spine with radicular symptoms.

2.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from May 2000 to November 
2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision that granted service 
connection for disc bulge with degenerative joint disease and 
assigned a 20 percent evaluation, effective November 21, 
2000.  The veteran filed a Notice of Disagreement (NOD) in 
July 2001, and the RO issued a Statement of the Case (SOC) in 
September 2001.  The veteran filed a Substantive Appeal in 
October 2001.  In May 2002, the RO awarded a 40 percent 
initial evaluation for the service-connected low back 
disability, effective November 21, 2000.

Because the veteran has disagreed with the initial rating 
assigned for her back disability, the Board has characterized 
that issue in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Moreover, although the RO increased the 
initial award to 40 percent, as a higher evaluation is 
available for this condition, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
claim for a higher evaluation remains viable on appeal.  Id.; 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal also stems from a November 2001 rating decision 
that denied the veteran's claim for service connection for a 
left hip disability.  The veteran filed a Notice of 
Disagreement (NOD) in December 2001, and the RO issued a 
Statement of the Case (SOC) in May 2002.  The veteran filed a 
Substantive Appeal June 2002.  In addition, although the 
veteran initially appealed the RO's November 2001 denial of 
her claims for service connection for fibroid uterus claimed 
as hypoechoic fibroids, performance syndrome and for a total 
rating based on individual unemployability, she requested in 
April 2002 that these issues be withdrawn from appellate 
consideration.  See 38 C.F.R. § 20.204(c). 

The record shows that the veteran requested to appear at a 
hearing before a Veterans Law Judge (Board Member) in 
Washington, D.C., regarding the issues on appeal; however, 
she canceled this request in writing in February 2003. 

In November 2002, the Board provided to the veteran and her 
representative notice of a change in the applicable rating 
criteria governing her claim for a higher initial evaluation 
for her service-connected low back disability, effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Also in November 2002, the undersigned Veterans Law 
Judge granted the appellant's motion for advancement on the 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(2002).  In a December 2002 response to 
notice of the change in rating criteria, the veteran 
indicated that she had no further evidence or argument to 
present.

In March 2003, the Board requested additional development of 
the claims on appeal pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  Later, in June 2003, the Board remanded this case to 
the RO in fulfillment of due process requirements requiring 
the RO's initial review of additional evidence that the Board 
obtained.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In October 2003, the Board received additional evidence 
submitted by the veteran from the South Carolina Vocational 
Rehabilitation Department in support of her appeal.  This 
evidence was submitted within 90 days of the date notice was 
mailed to the veteran informing her that the appeal had been 
certified to the Board for appellate review.  Accordingly, 
the Board accepts this evidence for consideration in 
conjunction with this appeal.  See 38 C.F.R. § 20.1304 
(2002). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Since the November 2000 effective date of the grant of 
service connection, the veteran's lumbar spine disc disease 
with radicular symptoms has been manifested by pain, 
limitation of motion and restricted activities; these 
symptoms result in no more than severe overall intervertebral 
disc syndrome that is not productive of neurological 
manifestations or incapacitating episodes requiring 
prescribed bed rest.  

3.  The competent and persuasive medical evidence establishes 
that the veteran does not have a left hip disability for 
compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 40 
percent for disc disease of the lumbar spine with disc bulge 
at L4-5 and radicular symptoms have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.71a, Diagnostic Code 5293 (2002, 2003) 
(renumbered Diagnostic Code 5243, effective September 26, 
2003).

2.  The criteria for service connection for left hip 
disability are not met.  38 U.S.C.A. §§ 1110, 1131,5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal, as all notification and development action 
needed to render a fair decision on this claim has been 
accomplished.

As evidenced by the September 2001 and May 2002 statements of 
the case (SOC) as well as the supplemental statements of the 
case (SSOC), the appellant has been furnished the pertinent 
laws and regulations governing the claims and the reasons for 
the denials.  Hence, the Board finds that she has been given 
notice of the information and evidence needed to substantiate 
the claim and has been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In letters dated in 
September 2001 and May 2002, the RO provided notice of VCAA 
duty to assist requirements, informed the appellant of the 
evidence the RO had obtained pertinent to the claims and what 
additional information or evidence was still needed from the 
appellant, as well as informed the appellant the RO would 
attempt to obtain any additional evidence that the appellant 
identified to support her claims.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claims, to include 
obtaining VA outpatient records and arranging for her to 
undergo medical examinations (the most recent of which were 
performed in June 2002).  Also, as indicated above, the 
appellant was provided the opportunity to testimony during a 
Board hearing, as requested, but canceled her request for 
such hearing in February 2003.  The Board further points out 
that neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that is necessary for a fair 
adjudication of these claims that has not been obtained.

As a final point, the Board notes that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In this 
case, in both the September 2001 and May 2002 letters from 
the RO, the veteran was asked to submit additional supporting 
evidence to the RO within 60 days of the date of these 
letters.  However, the veteran was also informed that if she 
submitted additional information or evidence within one year 
of the date of the letters, and her entitlement to the 
requested benefits was established, it would be possible for 
her to receive the benefits from the date of her clam; 
otherwise, if she did not submit the evidence within one 
year, any benefits she was entitled to receive would be from 
the date of receipt of such evidence.  As previously noted, 
the veteran indicated in writing in December 2002 that she 
had no further evidence or argument to present.

Under these circumstances, the Board finds that adjudication 
of these claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.



II.  Background

The veteran's service medical records show that she was 
medically discharged from service in November 2000 due to low 
back pain of moderate severity.

In December 2000, the veteran was seen by Ralph F. Slazer, 
M.D., complaining of back, hip and thigh pain.  She said that 
pain in her left hip was pretty much constant, and aggravated 
most by sitting.  She noted that the pain radiated down with 
sciatic distribution to the toe dorsum of the foot.  On 
examination the veteran had a normal lumbar lordosis.  There 
was diffuse soreness in the parasinous on the left side and 
good range of motion of her hips and knees.  She had 4/5 
weakness on her hip abductor and her great toe extensor.  
There was negative sensory disturbance.  Straight leg raising 
reproduced some of the hip and thigh pain.  The physician 
opined that the veteran had a disc herniation, a bulging 4-5 
on the left side, or there was a possibility that a large 
fibroid uterus was causing some lumbosacral plexus problems.

Also in December 2000, the veteran filed a claim for service 
connection for lower back pain and radiating pain down the 
left leg.

During a VA general examination in February 2001, the veteran 
reported constant pain in her left low back and said that 
walking 100 yards made the pain worse.  She added that she 
could sit, stand or stoop for 15 minutes without getting 
severe back pain, and that lifting anything over 25 pounds 
caused severe back pain.  On examination the veteran was 
clearly in distress and leaning heavily to her right side.  
She had left lateral bending of 0 to 35 degrees, right 
lateral bending of 0 to 45 degrees, extension of 0 to 35 
degrees and flexion of 0 to 85 degrees.  She had normal deep 
tendon reflexes at the knees and ankles.  She had positive 
straight leg raising on the left at 60 degrees.  She had 4/5 
strength of the left hip flexors and 4+/5 left hip extensors.  
She had 5-/5 left knee flexion.  Sensation was normal in the 
lower extremity, with normal distal pulses.  The examiner 
gave an impression of minimally bulging L4-5 and degenerative 
disc disease.  Lumbar disc with no nerve root involvement.  
The examiner strongly advised the veteran to begin a 
treatment process for the low back.

X-rays of the veteran's hips and lumbosacral spine were taken 
in February 2001.  Films of the left hip revealed no 
significant fracture or dislocation.  Joint spaces were well 
maintained.  As for the spine, the impression was minimal 
disc space narrowing at L4/L5.  The radiologist added that if 
persistent radiculopathy was present clinically, further 
evaluation with a MRI (magnetic resonance imaging) could be 
helpful.

A lumbar MRI performed in April 2001 revealed slight disc 
bulging at L4/5 and was noted to be unremarkable.

In a May 2001 rating decision, the RO granted service 
connection for disc bulge L4-5 with degenerative joint 
disease and assigned a 20 percent rating, effective November 
21, 2000.

During a VA examination in April 2002, the veteran complained 
of severe pain in the left back, left hip and left leg.  She 
said that following service it took a year to find a job, and 
that after two months, could only work part-time as a mentor 
and tutor because she was unable to do a lot of sitting, 
standing and walking around.  She said that she was unable to 
sit or stand for more than 20 minutes and unable to walk at 
all without pain, and unable to run.  She took Darvocet at 
bedtime.  She reported that the pain was primarily in the 
left mid and low back, went down the left thigh and leg 
(posterior thigh and calf) with some numbness and tingling, 
but no weakness in the leg.  She also reported that she was 
not able to lie on her left side, and that she experienced 
flares two to three times a day which she described as sharp 
burning pain down her back and leg.  She indicated that when 
this occurs, she has to get out of bed and walk around.  
Also, when doing an activity, she has to stop what she is 
doing and simply lean against a wall until the sharp burning 
pain subsides.  

On examination, the appellant's back was well developed and 
well nourished, and the examiner noted that she was seen 
sitting sideways in the examination room.  She showed 
difficulty getting on and off the examination table.  Her 
gait was asymmetric with almost a swivel component to the 
hips.  Examination of the lumbar and cervical spine revealed 
normal curvatures.  There was tenderness over lower thoracic 
and lumbosacral spine.  There were no palpable spasms.  She 
had left lateral bending of 0 to 35 degrees with pain at 
extreme motion, with no diminution of the range or strength 
with repetitive testing.  She had right lateral bending of 0 
to 45 degrees with pain at the extreme of motion with no 
diminution with repetitive testing.  She had extension of 0 
to 30 degrees with pain at extreme.  This diminished to 0 to 
20 degrees with repetitive testing.  Forward flexion was 0 to 
105 degrees with pain at extreme range, and this diminished 
to 0 to 85 degrees with repetitive testing.  Her leg lengths 
were of equal height and there was no atrophy in her calves 
or thighs.  She had positive straight leg raising bilaterally 
on the right at 60 degrees and the left at 40 degrees.  Her 
left knee was 5/5 motor strength on initial testing on 
flexion and extension.  This diminished to 4+/5 on repetitive 
testing.  She had extension of the left knee to 0 degrees, 
but on repetitive testing she was only able to elevate her 
leg to a loss of 15 degrees.  She had 2+ deep tendon reflexes 
bilaterally at the ankles and knees.  She had downgoing toes 
bilaterally.  

Examination of the veteran's left hip revealed flexion of 40 
degrees which diminished to 0 to 30 degrees.  She had 
abduction of 0 to 30 degrees which diminished to 0 to 30 
degrees.  She had abduction of 0 to 30 degrees which 
diminished to 20 degrees.  She had adduction of 0 to 25 
degrees which diminished to 20 degrees.  External rotation 
was 0 to 30 degrees which diminished to 20 degrees on 
repetitive testing.  She had 5-/5 motor strength throughout 
all planes in the left lower extremity.  This did not 
diminish with repetitive testing.  She had decreased 
sensation in her lateral and posterior left calf, lateral 
dorsal and plantar surface of the left foot.  She had 2+ 
distal pulses with no pedal edema.  The examiner reviewed the 
veteran's April 2001 MRI and March 2001 spine x-rays and 
provided an impression of minimal degenerative disc disease 
in the lumbar spine with radicular symptoms.  He opined that 
she did not have a primary hip problem, but rather had pain 
and radicular complaints originating from her lumbar spine.

X-rays of the veteran's lumbar spine and hips taken in April 
2002 were interpreted as unremarkable.

An April 2002 VA outpatient record shows that the veteran 
underwent a pain assessment during which time she described 
her pain as a 4 on a scale of 0 to 10.  She said the pain was 
present in the lower back and left leg with radiation and was 
constant with movement of the affected part.  She estimated 
the duration of the pain to be two years, since June 2000.

In a May 2002 Decision Review Officer Decision, the RO 
increased the rating for the veteran's service-connected low 
back disability from 20 to 40 percent disabling, effective 
November 21, 2000.

A VA general examination in June 2002 revealed mildly 
decreased sensation in the veteran's left leg.  Hip x-rays 
taken in April 2002 were noted to be unremarkable.  The 
examiner noted that the veteran had hip bursitis as well as 
mechanical low back strain.

In July 2002, the veteran presented to a VA medical facility 
complaining of persistent and ongoing problems with her back 
and also her neck.  Examination revealed no change in her 
back or neurological status.

A Report of Contact dated in October 2002 shows that the 
veteran was contacted by a VA vocational rehabilitation 
counselor and advised that the vocational rehabilitation 
program had been interrupted because he had not been able to 
take the next steps as scheduled.  She said that she 
continued to have medical problems and was seeing an 
oncologist.  She also said that she was scheduled for surgery 
due to a gynecological condition and would call after the 
surgery to update the counselor on her health and discuss 
alternatives at that time.  A letter of October 2002 advised 
the veteran that her vocational rehabilitation program had 
been discontinued effective that month because of her 
inability to begin a training program due to medical issues.

A VA pain assessment record dated in November 2002 reflects 
that the veteran reported that her pain was a 5 out of 10.  
Her pain was located in her abdomen and left leg, with pain 
radiating down to the left foot.  She reported chronic leg 
pain for two years.

A March 2003 VA outpatient record includes a notation that 
the veteran's main problem was periodic back pain that she 
had since service.  An examiner noted that she walked with a 
limp in the morning and sat with the left leg extended.  She 
had very limited flexion of the lumbar spine and positive 
straight leg extension in the left leg, which was where most 
of her pain was.  She had some weakness on extension of the 
left great toe and no other changes.  She renewed her pain 
medication.  An MRI and lumbar spine x-rays were requested.

During a VA orthopedic examination in April 2003, the veteran 
complained of low back pain which waxed and waned in 
severity.  Pain was most pronounced over the left lower 
lumbar paravertebral region.  She also experienced radiation 
of pain into the left gluteal region and left leg, with a 
prominent burning and tingling component.  Additionally the 
leg felt weak.  Pain was most consistently exacerbated with 
prolonged sitting.  She denied similar right leg symptoms.  
She had not experienced bowel or bladder symptoms.  She 
reported that the pain was sometimes so severe that she went 
to bed and was unable to perform activities.  She said she 
has not been able to work.  Findings revealed tenderness to 
percussion over the lumbar spine.  Straight leg raising was 
mild positive left lower extremity.  Motor examination 
revealed normal right lower extremity function.  The veteran 
reported increased pain with any effort of the leg, and thus 
exerted submaximal effort.  There was no appreciable muscle 
wasting.  Left antalgic gait was present.  Sensory 
examination was normal to pinprick, vibration, and 
temperature in both lower extremities.  Muscle stretch 
reflexes were 2+ and symmetric in upper and lower 
extremities, including ankle jerks.  The diagnosis was 
chronic low back pain and left lower extremity pain 
consistent with sciatica.  There were no objective 
abnormalities by neurological examination indicative of 
radiculopathy.  MRI of the lumbar spine was normal as well.  
Disc bulge as described was considered a normal finding.  
Pain was the primary problem and limiting factor.  Pain was 
pronounced with little intermittent relief.  The examiner 
indicated that by history, incapacitating episodes occurred 
greater than 6 weeks over the past 12 months.

During a VA neurological examination in April 2003, the 
veteran stated that the pain was primarily in the left lower 
quadrant, but frequently rolled down to the left hip and 
posterior left thigh with tingling in the thigh during times 
of pain at that site.  The radicular symptoms occurred with 
lengthy standing or lengthy sitting or walking, and a change 
of positions or activities helped resolve the symptoms.  The 
veteran could walk 10-15 minutes before the pain got bad 
enough that she had to sit and rest.  She tried various 
miscellaneous mediations without any significant benefit.  
The pain interfered with her sleep and was constant.  It did 
not come and go and did not flare-up except when it worsened 
with some activities, like running, heavy lifting or 
prolonged bending.  She could lift 20 pounds and did her own 
housework.  She avoided more strenuous activities such as 
sports.  The examiner noted that despite the reported 
severity of pain, the veteran had not sought medical care 
except for one visit to an orthopedist in late 2000.  He also 
noted that an MRI taken in 2001 showed slight bulging at L4-5 
and plain lumbar and hip films taken in April 2002 were 
unremarkable. 

On examination, the veteran displayed a normal gait walking 
from the waiting room to the examination room, but then 
displayed difficulty getting in and out of the chair with 
significant difficulty squatting.  Her range of motion was 
then limited to 45 degrees on flexion, to 0 degrees on 
extension, and to 20 degrees on lateral bending in each 
direction.  Both truncal rotation and axial loading produced 
complaints of significant low back pain, which were 
nonphysiologic findings.  Any low back motion was accompanied 
by loud verbal complaints of pain.  Deep tendon reflexes were 
normal and equal at the knees and ankles.  

The examiner diagnosed minimal degenerative disk disease with 
symptoms of radiculopathy, and stated that the proper 
diagnosis of hip bursitis had not been confirmed by the 
examination.  Rather, it was the examiner's impression that 
her hip and thigh symptoms were totally due to the low back 
problem.  He also noted objective clinical signs of 
nonphysiologic responses which lead to some degree of symptom 
exaggeration.  He opined that the symptoms as described and 
the minimal degree of pathology demonstrated on the MRI did 
not lead to a conclusion of significant disability or 
incapacitation.  Instead, he opined that the veteran's pain 
had been incompletely medically treated and poorly tolerated 
by her to the extent that she was unwilling to seek any 
further medical treatment for it.  He said that the 
employment she had subsequent to service was definitely a 
nonstrenuous kind of job which should have been very 
tolerable for someone with this degree of pathology.  In his 
opinion, the veteran quitting her job due to her pain was 
less a demonstration of incapacitation and much more a 
demonstration of her pain hypersensitivity.  He noted that 
the range of motion described above was treated repeatedly 
without any significant evidence of fatigability or weakness, 
and without any evidence objectively observable of pain on 
motion.  The only indication of pain were her loud verbal 
complaints.  He provided "normal" standards of range of 
motion as to 75 degrees on flexion, to 30 degrees on 
[backward] extension, and to 35 degrees on lateral bending in 
each direction.  Lastly, he said he saw no history or 
evidence to indicate a separate and distinct hip problem, but 
believed the prior diagnosis to be erroneous, as all of her 
hip and thigh symptoms were attributable to a lumbar 
radiculopathy.

X-rays of the lumbar spine taken in April 2003 revealed 
partial sacralization of L5 with apparent disk space 
narrowing at L5-S1.  There was no evidence of disc disease 
and no evidence of current or remote injury.

An MRI in May 2003 revealed left paracentral disk bulge at 
L3-4, which was thought to possibly represent an early disc 
herniation.  Although the disk bulge resulted in mild left 
neural foraminal stenosis, there was no evidence of nerve 
impingement.

A May 2003 pain assessment form notes chronic pain in the 
veteran's lower back that radiated down her left leg.  She 
described the pain as a 4 out of 10, and noted that it was 
sharp, aching and throbbing.  She described the pain as 
continuous.

A record of a visit to a VA medical facility in May 2003 
include findings that the veteran walked with a slight limp 
and had positive left straight leg raising.  The diagnosis 
was lumbosacral pain.

Records dated in August 2003 from the South Carolina 
Vocational Rehabilitation Department include a psychological 
report and records related to a chronic pain management 
program she participated in from August 3, 2003, to August 
29, 2003.  The psychological report does not contain a 
diagnostic impression and, in regard to functional 
limitations, notes that the veteran may be unable to perform 
specific job tasks due to physical limitations and an 
uncertainty regarding future employability.  A physical 
therapy record notes that all flexion exercises increased the 
veteran's pain complaints and she was limited to walking less 
than 1/8-mile per day.  She was also noted to have a limp 
with walking when pain was aggravated.  In regard to 
vocational limitations, the therapist noted that the veteran 
physically tolerated a full day of activity for the four-week 
evaluation period at the sedentary to light work level, but 
had significant time limitations in all positions.  He added 
that the veteran would need accommodations for no crouching, 
stooping, climbing or crawling activities and changed 
positions frequently between sitting, standing and walking.

III.  Analysis

A.  Back Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the question involves the initial 
rating assigned following the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Historically, the veteran's service-connected low back 
disability has been rated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Diagnostic Code 5293 pertains 
to intervertebral disc syndrome.  The rating criteria of 
Diagnostic Code 5293 were changed effective September 23, 
2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  When 
a governing law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent Congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  The Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000 (2000).  

As the RO has considered both the former and revised 
criteria, and furnished the veteran with notice of the 
revised criteria (see Board letter dated November 2002 letter 
and the July 2003 supplemental statement of the case), there 
is no due process bar to the Board in also considering the 
former and revised criteria, applying the more favorable 
result, if any.  

Under the former criteria of Diagnostic Code 5293, a 20 
percent rating is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief, warrants a 60 percent 
evaluation.  Id.

Under the revised criteria of Diagnostic Code 5293, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. 38 U.S.C.A. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
assigned when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

The notes for revised Diagnostic Code 5293 provide that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

The notes also provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and that neurological disabilities 
should be evaluated separately using criteria for the most 
appropriate neurologic diagnostic code or codes.  

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which disabilities of the 
musculoskeletal system and spine are evaluated was again 
revised.  However, these revisions do not materially affect 
this case since the criteria under Code 5293 for 
intervertebral disc syndrome did not change (although the 
Diagnostic Code has been renumbered from 5293 to 5243).  
Moreover, because the remaining diagnostic codes that were 
materially revised (5235 to 5242) do not provide for 
assignment of a higher than 40 percent rating except in cases 
of ankylosis, which has not been shown in this case, the 
Board finds that there is no prejudice to the veteran in 
proceeding with a decision at this time.  See Bernard, 4 Vet. 
App. at 394.  

The Board observes that the veteran's service-connected low 
back disability has primarily been manifested by complaints 
of pain, including radiating pain down the left leg, reduced 
range of motion and evidence of activity restrictions.  The 
veteran has indicated that her low back bothers her on a 
daily basis with increased complaints after any distance 
walking and on prolonged sitting and standing.  

Turning to the criteria under the former version of 
Diagnostic Code 5293, there is no evidence of muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.  Specifically, the April 
2002 VA examiner found no palpable spasms, and the April 2003 
orthopedic examiner noted the presence of ankle jerks.  In 
addition, the April 2003 neurology examiner found no 
objective abnormalities by neurologic examination indicative 
of radiculopathy.  Other specific findings included normal 
sensation at the February 2001 VA examination, mildly 
decreased sensation in the left leg at a June 2002 general 
examination, and normal sensation again at an April 2003 
orthopedic VA examination.  In connection with the April 2003 
neurology VA examination, the veteran was noted to have 
normal reflexes.  Although the April 2003 neurology examiner 
diagnosed minimal degenerative disc disease with symptoms of 
radiculopathy, he also stated that the veteran's symptoms as 
described and the minimal degree of pathology demonstrated on 
the MRI did not lead to a conclusion of significant 
disability or incapacitation.  In light of this evidence, the 
Board finds that, under the former Diagnostic Code 5293, the 
veteran has not exhibited any persistent symptoms compatible 
with more than severe intervertebral disc syndrome 
(consistent with the current 40 percent disability 
evaluation) since the effective date of the grant of service 
connection. 

As to the revised Diagnostic Code 5293, although the April 
2003 examiner noted incapacitating episodes greater than six 
weeks over the past 12 months, he noted this by history only.  
In fact, this examiner indicated that despite the veteran's 
reported severity of pain, she had not sought medical care 
except on one occasion with an orthopedist in late 2000.  
Thus, despite the notation of incapacitating episodes by 
history, and the veteran's assertions of being unable to 
perform activities and having to go to bed in times of severe 
pain, it is not shown that during any recent 12-month period, 
there have been any "incapacitating episodes" associated 
with the lumbar spine as defined by VA regulation.  In other 
words, the evidence does not show that during these 
incapacitating episodes, the veteran required bed rest 
prescribed by a physician and treatment by a physician. In 
view of such, it may be concluded that any such 
incapacitating episodes associated with the service-connected 
disability do not meet the criteria under revised Code 5293 
for a 60 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).  

Moreover, a rating higher than the initial 40 percent granted 
is not assignable at any point since the effective date of 
the grant of service connection under any other potentially 
applicable schedular criteria, even when functional loss due 
to pain is considered.  Lumbosacral strain is not shown.  
Moreover, the maximum schedular rating assignable for limited 
motion is 40 percent, and no higher evaluation is assignable 
on the basis of pain, alone.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (where "the appellant is already receiving 
the maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca, 8 Vet. App. at 202 
(functional impairment due to pain must be equated to loss of 
motion) is not required); see also VAOPGCPREC 36-97 (Dec. 12, 
1997).  While, as indicated above, a higher evaluation may be 
available for ankylosis, or for a fractured vertebrae, 
neither is shown in this case.  See Diagnostic Codes 5285 to 
5295 (pre-September 26, 2003) and Diagnostic Codes 5235 to 
5242 (effective September 26, 2003).  

Thus, while the Board acknowledges that the veteran 
experiences pain in her low back that worsens on prolonged 
walking, standing and sitting, these factors are already 
contemplated in the current 40 percent evaluation, and thus, 
provide no basis, alone, for assignment of any higher 
evaluation under any pertinent diagnostic code.  
Additionally, the veteran cannot be rated separately under 
Diagnostic Code 5293 (5243) and the limitation of motion code 
for his lumbar spine (5292 (5242)), because these codes all 
contemplate limitation of motion.  See 38 C.F.R. §§ 4.14, 
4.71, Diagnostic Codes 5290, 5292, 5293; VAOPGCPREC 36-97; 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).

Accordingly, there is no schedular basis for assignment of 
more than the initial 40 percent granted for lumbar spine 
disability.  Additionally, the Board finds that there is no 
showing, at any point since the November 2000 effective date 
of the grant of service connection, that the lumbar spine 
disability has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, while the veteran is 
unemployed, there is no evidence that the low back disability 
would result in marked interference with employment (beyond 
that contemplated in the 40 percent evaluation assigned).  In 
fact, the April 2003 VA neurology examiner stated that the 
employment the veteran had subsequent to service (student 
tutor) was a definitely nonstrenuous kind of job which should 
have been very tolerable for someone with her degree of 
pathology.  He added that the fact that she quit this job was 
less a demonstration of incapacitation and much more a 
demonstration of her "pain hypersensitivity".  There also 
is no evidence that the low back disability warrants frequent 
periods of treatment, much less, hospitalization, or that the 
disability otherwise renders impractical the application of 
the regular schedular standards.  As previously noted, the 
April 2003 neurology VA examiner reported that the veteran 
had not sought medical care for her back except on one 
occasion in late 2000.  In the absence of evidence of such 
factors as those outlined above, the procedures for assigning 
a higher evaluation under 38 C.F.R. § 3.321(b)(1) are not 
invoked.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board must conclude that 
no greater disability than contemplated by the initial rating 
40 percent rating assigned for lumbar disc disease with 
radicular symptoms has been shown at any point since the 
effective date of the grant of service connection for that 
condition.  Hence, staged rating, pursuant to Fenderson, is 
not warranted, and the claim for higher evaluation must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Left Hip Disability

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

The record in this case includes references to hip bursitis.  
However, the Board finds that the weight of evidence 
establishes that the veteran does not have a separate left 
hip disability, but that she experiences left hip pain as a 
manifestation of her already service-connected lumbar disc 
disease with radicular symptomatology.  In this regard, a VA 
examiner opined in April 2002 that the veteran did not have a 
primary hip problem, but rather had pain and radicular 
complaints originating from her lumbar spine.  Although this 
same examiner noted in June 2002 that the veteran had hip 
bursitis, this matter was clarified by the 2003 VA neurology 
examiner who, noting that a diagnosis of left hip bursitis 
had been made, stated that a proper diagnosis of hip bursitis 
had not been confirmed by the examination.  He went on to 
state that the veteran's hip and thigh symptoms were 
"totally due to the low back problem".  He similarly stated 
that he saw no history or evidence to indicate a separate and 
distinct hip problem, and believed the prior diagnosis to be 
erroneous, as all of the veteran's hip and thigh symptoms 
were attributable to a lumbar radiculopathy.  The Board finds 
that these opinions, based on examination of the veteran and 
review of the veteran's documented medical history, is the 
most probative evidence on the question of current 
disability, the first essential criterion for a grant of 
service connection.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).   

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present left hip disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Moreover, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in itself constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
aff'd sub nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  

The Board has considered the veteran's assertions in 
connection with the instant claim.  While she may well 
believe that she currently has a left hip disability for 
which service connection is warranted, as a layperson without 
the appropriate medical training and expertise, she simply is 
not competent to provide a probative opinion on a medical 
matter, such as whether she currently has a left hip 
disability for compensation purposes.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As 
indicated above, the competent, and persuasive evidence in 
this case militates against the claim.

Under these circumstances, the claim for service connection 
for a left hip disability must be denied.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 55-57.


ORDER

An initial evaluation greater than 40 percent for disc 
disease of the lumbar spine with radicular symptoms is 
denied.

Service connection for a left hip disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



